Exhibit 10.2
ALERE INC.
2010 STOCK OPTION AND INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS





--------------------------------------------------------------------------------



 



NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE
ALERE INC.
2010 STOCK OPTION AND INCENTIVE PLAN

     
Name of Optionee:
  _____________________
Number of Option Shares:
  _____________________
Option Exercise Price Per Share:
  _____________________
Grant Date:
  _____________________
Expiration Date:
  _____________________

     Pursuant to the Alere Inc. 2010 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Alere Inc. (the “Company”) hereby
grants to the Optionee named above, who is a member of the Board of Directors of
the Company (a “Director”) but is not an employee of the Company, an option (the
“Stock Option”) to purchase, on or prior to the Expiration Date specified above,
all or part of the number of Option Shares of Common Stock, par value $0.001 per
share (the “Stock”) of the Company specified above at the Option Exercise Price
per Share specified above subject to the terms and conditions set forth herein
(the “Agreement”) and in the Plan.
     1. Exercisability Schedule. No portion of this Stock Option may be
exercised until such portion shall have become exercisable. Except as set forth
below, and subject to the discretion of the Administrator to accelerate the
exercisability schedule hereunder, this Stock Option shall become exercisable
with respect to the following number of Option Shares on the dates indicated, so
long as the Optionee remains a Director of the Company on the Exercisability
Date specified below:

              Number of   Total Number of Exercisability   Option Shares First  
Option Shares Date   Becoming Exercisable   Exercisable
_____________
  _____________ (___%)   _____________ (___%)
_____________
  _____________ (___%)   _____________ (___%)
_____________
  _____________ (___%)   _____________ (100%)

     In the event of the termination of the Optionee’s service as a Director
because of death, this Stock Option shall become immediately exercisable in
full, whether or not otherwise exercisable at such time. Once exercisable, this
Stock Option shall continue to be exercisable at

 



--------------------------------------------------------------------------------



 



any time or times prior to the close of business on the Expiration Date, subject
to the provisions of this Agreement and of the Plan.
     2. Manner of Exercise.
          (a) The Optionee may exercise this Stock Option only in the following
manner: from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice. This notice shall specify the number of Option Shares to be
purchased.
     Payment of the Option Exercise Price for the Option Shares may be made by
one or more of the following methods: (i) in cash, by certified or bank check or
other instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that have been beneficially owned by the Optionee
for at least six months and are not then subject to restrictions under any
Company plan; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the Option Exercise Price, provided that in the event the
Optionee chooses to pay the Option Exercise Price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; or (iv) a combination of (i), (ii) and
(iii) above. Payment instruments will be received subject to collection.
     The delivery of certificates representing the Option Shares will be
contingent upon the Company’s receipt from the Optionee of full payment for the
Option Shares, as set forth above and any agreement, statement or other evidence
that the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Stock Options under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable
laws and regulations. In the event the Optionee chooses to pay the purchase
price by previously-owned shares of Stock through the attestation method, the
number of shares of Stock transferred to the Optionee upon the exercise of the
Option shall be net of the Shares attested to.
          (b) Certificates representing the shares of Stock, or their electronic
equivalent, purchased upon exercise of this Stock Option shall be issued and
delivered to the Optionee upon compliance, to the satisfaction of the
Administrator, with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements of this Agreement and of
the Plan. The determination of the Administrator as to such compliance shall be
final and binding on the Optionee. The Optionee shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to this Stock Option unless and until this Stock Option shall
have been exercised pursuant to the terms of this Agreement, the Company shall
have issued and delivered the shares to the Optionee, and the Optionee’s name
shall have been entered as the stockholder of record on the books of the
Company. Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such shares of Stock.

 



--------------------------------------------------------------------------------



 



          (c) The minimum number of shares with respect to which this Stock
Option may be exercised at any one time shall be 10 shares, unless the number of
shares with respect to which this Stock Option is being exercised is the total
number of shares subject to exercise under this Stock Option at the time.
          (d) Notwithstanding any other provision of this Agreement or of the
Plan, no portion of this Stock Option shall be exercisable after the Expiration
Date.
     3. Termination of Service to the Company. If the Optionee ceases to provide
services to the Company as a Director or an employee, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.
          (a) Termination For Cause. If the Optionee ceases to be a Director for
Cause, any Stock Option held by the Optionee shall immediately terminate and be
of no further force and effect. For purposes hereof, “Cause” shall mean: (i) any
material breach by the Optionee of any agreement between the Optionee and the
Company or a Subsidiary; (ii) the conviction of or plea of nolo contendere by
the Optionee to a felony or a crime involving moral turpitude or a crime
involving moral turpitude; or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee
of the Optionee’s duties to the Company or a Subsidiary. If it is discovered
that an Optionee’s service could have been terminated for Cause but such
information was not known by the Company, the date of termination of service
shall be deemed to be the date on which the act constituting Cause took place.
In the event that an Optionee has exercised a Stock Option after he or she has
committed an act constituting Cause, the Administrator may, in his or her sole
discretion and to the extent permitted by law or applicable regulations, take
action to recover the Option Shares and any gains made by the Optionee in
respect of such Option Shares.
          (b) Termination by Reason of Death. If the Optionee ceases to be a
Director or employee by reason of death, any Stock Option granted to the
Optionee as a Director and held by the Optionee at the date of death may be
exercised by his or her legal representative or legatee for a period of twelve
months from the date of death or until the Expiration Date, if earlier.
          (c) Other Termination. If the Optionee ceases to be a Director or
employee for any reason other than Cause or death, any Stock Option granted to
the Optionee as a Director and held by the Optionee on the date of termination
or service may be exercised for a period of six months from the date of
termination or until the Expiration Date, if earlier; provided that, to the
extent permitted by law or applicable regulations (as determined by the
Administrator), if the Optionee ceases to be a Director or employee by reason of
voluntary retirement (as determined by the Administrator) after the age of 58
then Stock Options exercisable on the date of termination may be exercised for a
period of twelve months from the date of termination or until the Expiration
Date, if earlier.
     The Administrator’s determination of the reason for termination of the
Optionee’s service shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
     4. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan.

 



--------------------------------------------------------------------------------



 



Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.
     5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee. Notwithstanding the foregoing, this Stock Option may be transferred,
upon approval of the Administrator following submission of a petition for such
transfer from the Optionee to the Administrator and the written agreement of the
proposed transferee to be bound by the terms of the Plan and this Agreement, to
the Optionee’s spouse, children (natural or adopted) or stepchildren, a trust
for the sole benefit of one or more such family members of which the Optionee is
the settlor, or a family limited partnership or family limited liability company
of which the limited partners or members, as the case may be, consist solely of
one or more such family members.
     6. Tax Withholding.
          (a) Regardless of any action the Company takes with respect to any or
all income tax, social insurance contributions, payroll tax, payment on account
or other tax-related items related to the Optionee’s participation in the Plan
and legally applicable to the Optionee (“Tax-Related Items”), the Optionee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Optionee’s responsibility and may exceed the amount actually
withheld by the Company or any Subsidiary. The Optionee further acknowledges
that the Company and/or any Subsidiary (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Stock Option, including, but not limited to, the grant,
vesting or exercise of this Stock Option, the subsequent sale of shares of Stock
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of this Stock Option to reduce or eliminate the Optionee’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Optionee has become subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, the Optionee acknowledges that the Company and/or any Subsidiary may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
          (b) Prior to the relevant taxable or tax withholding event, as
applicable, the Optionee will pay or make adequate arrangements satisfactory to
the Company and/or any Subsidiary to satisfy all Tax-Related Items. In this
regard, the Optionee authorizes the Company and/or any Subsidiary, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(i) withholding from cash compensation paid to the Optionee by the Company
and/or any Subsidiary; or (ii) withholding from proceeds of the sale of shares
of Stock issued at exercise of this Stock Option either through a voluntary sale
or through a mandatory sale arranged by the Company (on the Optionee’s behalf
pursuant to this authorization); or (iii) withholding in Stock to be issued at
exercise of this Stock Option.

 



--------------------------------------------------------------------------------



 



          (c) To avoid any negative accounting treatment, the Company may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Optionee is deemed to have been issued the full number of
shares of Stock subject to the exercised Stock Options, notwithstanding that a
number of shares of Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Optionee’s participation
in the Plan.
          (d) Finally, the Optionee shall pay to the Company or a Subsidiary any
amount of Tax-Related Items that the Company or any Subsidiary may be required
to withhold or account for as a result of the Optionee’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares or the proceeds of the sale of Stock, if
the Optionee fails to comply with the Optionee’s obligations in connection with
the Tax-Related Items.
     7. Miscellaneous.
          (a) Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Optionee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing.
          (b) This Stock Option and the Optionee’s participation in the Plan do
not confer upon the Optionee any rights with respect to continuance of service
by the Company or any Subsidiary.
     8. No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying shares of Stock. The Optionee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Optionee’s participation in the Plan before taking any action related to the
Plan.
     9. Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or request the Optionee’s consent
to participate in the Plan by electronic means. The Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     10. Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     11. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on this Stock Option and any shares of Stock acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 



--------------------------------------------------------------------------------



 



     12. Governing Law and Venue.
          (a) The Stock Option granted hereunder and the provisions of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, applied without regard to conflict of law principles, as
provided in Section 21 of the Plan.
          (b) For purposes of litigating any dispute that may arise from the
Stock Option granted hereunder or this Agreement, the parties hereby submit and
consent to the jurisdiction of the Commonwealth of Massachusetts, and agree that
any such litigation shall be conducted only in the courts of Middlesex County,
Massachusetts, or the federal courts for the United States for the District of
Massachusetts, where this Agreement is made and/or to be performed.
—Signature page follows—

 



--------------------------------------------------------------------------------



 



           
 
  For:   ALERE INC.
 
       
 
  By:    
 
       
 
      Title: Treasurer

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

         
Dated:
       
 
       
 
      Optionee’s Signature
 
       
 
      Optionee’s name and address:  
 
       
 
       
 
       
 
       
 
       
 
       

 